UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6730


CLEVELAND WINSTON KILGORE,

                  Plaintiff – Appellant,

             v.

ERIC H. HOLDER, JR., Attorney General; W. WALTER WILKINS;
DARLENE DREW, Warden; TODD FELTS; DEWIGHT CASH; LEONARD
MILLER, G. JACKSON, John Doe 1,

                  Defendants – Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Henry F. Floyd, District Judge.
(9:08-cv-03545-HFF)


Submitted:    June 18, 2009                 Decided:    June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cleveland Winston Kilgore, Appellant Pro Se.          Barbara Murcier
Bowens, Assistant United States Attorney,            Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Cleveland    W.    Kilgore,        a   federal      prisoner,    filed   a

civil rights complaint pursuant to Bivens v. Six Unknown Named

Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

Kilgore     appeals   the      district         court’s     order     accepting     the

magistrate     judge’s    recommendation            to    dismiss     his    complaint

without     prejudice     for     failure           to    exhaust     administrative

remedies.     We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district     court.      Kilgore       v.       Holder,    No.    9:08-cv-03545-HFF

(D.S.C. Apr. 10, 2009).          We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the    court   and       argument     would    not    aid   the

decisional process.

                                                                              AFFIRMED




                                            2